Dorsey, J.
delivered the opinion of the court. It has been contended on the part of the appellants, that the decree of the chancellor ought to be reversed, as the mortgage from Dennison to the appellees was fraudulent, with reference to the creditors of Dennison, and Dennison & Savin; and the eleventh section of the act of 1785, ch. 72, has been relied on to establish this position. As the answers do not state the insufficiency of the estate of Dennt-son to satisfy his creditors, or the insolvency of the firm of Dennison 8f Savin, (and to those points there is no proof in the cause,) the question of fraud, with reference to creditors, does not arise in the cause. This view of the case renders it unnecessary for the court to decide on the true construction of the statute referred to, or to give any opinion on the question, how far the defendant could call to his aid the provisions of the said statute, in a case where the complainant does not seek to record his mortgage, but claims relief under that branch of equitable jurisdiction, which enforces contracts made bona fide, and for a valuable consideration.
DECREE AFFIRMED.